DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on November 19, 2021 has been entered.
- Claims 7-14, 16-23 and 25-29 are pending.
- Claims 25-29 has been added.
- Claims 26-29 are rejected.
- Claims 7-14, 16-23 and 25 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 26, recites the following limitation: “A base station comprising: a processor that determines whether an uplink control channel is subjected to frequency hopping; and a receiver that receives the uplink control channel to which a given sequence corresponding to a given group is applied, wherein the given group is determined based on whether an uplink control channel is subjected to the frequency hopping.” How does the base station determine the frequency hopping of the uplink control channel before it receives the uplink control channel. Further nothing the specification discloses the base station does the following limitation “the given group is determined based on whether an uplink control channel is subjected to the frequency hopping.” Further, nothing in the specification discloses the determining limitation occurring before the receiving the signal limitation.
Claim 27, recites the following limitation, “the base station comprises: a processor of the base station that determines whether the uplink control channel is subjected to frequency hopping” How does the base station determine the frequency hopping of the uplink control channel before it receives the uplink control channel. Further nothing the specification discloses the base station does the following limitation “the given group is determined based on whether an uplink control channel is subjected to the frequency hopping.” Further, nothing in the specification discloses the determining limitation occurring before the receiving the signal limitation.
Claim 28, recites the following limitation: “A base station comprising: a processor that determines, for a demodulation reference signal to which a given sequence corresponding to a given group is applied, the given group based on a first symbol number of the demodulation reference signal; and a receiver that receives the demodulation reference signal. How does the base station determine a given sequence corresponding to a given group for the demodulation reference signal when it did not even receive the signal yet.” Further, nothing in the specifications show the base station “determines, 
Claim 29, recites the following base station comprises: “a processor of the base station that determines, for a demodulation reference signal to which a given sequence corresponding to a given group is applied, the given group based on a first symbol number of the demodulation reference signal” How does the base station determine a given sequence corresponding to a given group for the demodulation reference signal when it did not even receive the signal yet. Further, nothing in the specifications show the base station “determines, for a demodulation reference signal to which a given sequence corresponding to a given group is applied, the given group based on a first symbol number of the demodulation reference signal”. Further, nothing in the specification discloses the determining limitation occurring before the receiving the signal limitation.
Allowable Subject Matter
Claims 7-14, 16-23, and 25 allowed.

Response to Arguments
Applicant’s arguments with respect toward claims 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen et al. (Pub. No. US 2014/0334400 A1)- REs 410 are used to transmit DMRS for code division multiplexing (CDM) Group 1 and REs 420 are used to transmit DMRS for CDM Group 2. DMRS pattern 400a shows a DMRS pattern for a normal subframe. As shown in pattern 400a, the DMRSs occupy the sixth and seventh symbols of each of the first and second slots of a normal (i.e., not special) subframe.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472